Title: Thomas Jefferson to Craven Peyton, [12 May 1811]
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello May 12. 11 
          
           The demand of Frances Hornsby for her portion of the lands of her father conveyed to you by James L. Henderson is now become so serious as to require us to proceed immediately against James L. and in the mean time to aim at some compromise with mr Hornsby.  I yesterday conversed with Capt Meriwether, attorney for Hornsby, who desired me to give him in writing any proposition I would make, observing at the same time that it was not the price I paid for it (£130.) but the worth of it which he should require. I cannot venture however to make a proposition without consulting you, and therefore must pray you to call the first time your business brings you into our neighborhood observing at the same time that I generally go out about 10. aclock in the morning till 3. in the afternoon  should be retained by notice from you. I salute you with esteem & respect
          
            Th:
            Jefferson
        